DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/7/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/7/2022. In particular, original Claims 1, 14, and 20 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-10, 13-16, 18, and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoag et al (US 2003/0201415).

Regarding claim 1, Hoag discloses the following compound ([0026] – Inv-1):
.
,

    PNG
    media_image1.png
    261
    448
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    125
    418
    media_image2.png
    Greyscale
,
where ring A is fused to W3 and the carbon atom between W3 and N and ring B is fused to W6 and the carbon atom between N and W6. W1 to W6 are CR1, where R1 is H. Z is X; and Y is  B(R2)2, where R2 is F. 
It is noted that this compound does not meet proviso (ii) of the claims, i.e. compounds:

    PNG
    media_image3.png
    106
    536
    media_image3.png
    Greyscale
,
where R6 is an alkyl. However, Compound Inv-1 of the reference is just one embodiment and attention is directed to Compounds Inv-18 and Inv-23, i.e.

    PNG
    media_image4.png
    196
    223
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    167
    357
    media_image5.png
    Greyscale
,
which exemplify substitution at R6 on ring A in Formula X of the claims. Furthermore, Paragraph [0056] of the reference discloses substituents such as methyl and ethyl. In light of this disclosure it is clear that the disclosure of the reference encompasses the claimed compound

    PNG
    media_image6.png
    110
    236
    media_image6.png
    Greyscale
,
where R6 is an alkyl such as methyl or ethyl and R7 and R8 are F.
	Alternatively, the reference discloses the following compound ([0017 – Formula 1]):

    PNG
    media_image7.png
    165
    363
    media_image7.png
    Greyscale
,
where rings A and A’ represent azine ring systems corresponding containing at least one (1) nitrogen ([0017]). Accordingly, ring A and A’ of Formula 1 can contain two (2) nitrogen atoms as exemplified in Compounds Inv-7 and Inv-8 (Page 3), i.e.

    PNG
    media_image8.png
    187
    322
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    144
    317
    media_image9.png
    Greyscale
.
In Formula 1, Xa and Xb are substituents two (2) of which join to form a fused ring to A and A’ ([0020]). As exemplified by Compounds Inv-12  and Inv-14 (Page 3), i.e.

    PNG
    media_image10.png
    219
    427
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    204
    425
    media_image11.png
    Greyscale
.
two substituents Xa and Xb can join to form 5-membered heterocyclic rings such as furan and imidazole rings. Furthermore, from the compounds exemplified above, Za and Zb in Formula 1 are alkyl.
	Accordingly, the reference discloses a compound corresponding to recited Formula X, i.e.

    PNG
    media_image2.png
    125
    418
    media_image2.png
    Greyscale
,
where ring A is fused to W3 and the carbon atom between W3 and N and ring B is fused to W6 and the carbon atom between N and W6. W1 to W6 are CR1 or one (1) of W1 or W2 is N and/or one (1) of W4 or W5 is N. The remainder of W1 to W6 are CR1, where R1 is H. Z in Formula X is N; and Y is B(R2)2, where R2 is an alkyl. Rings A and B are 5-membered heterocyclic rings such as furan or imidazole rings. Thus, the compound of the reference meets proviso (i) of the claims, i.e. at least one of Rings A or ring B is a heterocyclic ring. Furthermore, given that Y is B(R2)2, and R2 is alkyl, the compound of the reference is not required to meet the proviso in the claims that when Y is B(R2)2, and each R2 is F, rings A and B are not substituted with aryl groups and R1 does not represent aryl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Hoag et al teaches all the claim limitations as set forth above. From the discussion above, R1 is H and R2 is F.

Regarding claim 3, Hoag et al teaches all the claim limitations as set forth above. From the discussion above, R1 is H and R2 is F.

Regarding claim 4, Hoag et al teaches all the claim limitations as set forth above. From the discussion above, W1 to W6 are CR1.

Regarding claim 5, Hoag et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where one (1) of W1 to W3 is N and one (1) of W4 to W6 is N.

Regarding claim 6, Hoag et al teaches all the claim limitations as set forth above. As discussed above Y is B(R2)2.

Regarding claim 8, Hoag et al teaches all the claim limitations as set forth above. From the discussion above, Z is N.

Regarding claim 9, Hoag et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound given by recited Formula (III), i.e.

    PNG
    media_image12.png
    148
    242
    media_image12.png
    Greyscale

where X1-X8 are CR3, where R3 is H and an alkyl.

Regarding claim 10, Hoag et al teaches all the claim limitations as set forth above. As discussed above, Z is N; and Y is B(R2)2, where R2 is F.

Regarding claim 13, Hoag et al teaches all the claim limitations as set forth above. As discussed above the reference discloses the compound:

    PNG
    media_image13.png
    117
    221
    media_image13.png
    Greyscale
,
where R6 is methyl or ethyl.

Regarding claim 14, Hoag et al discloses an organic light emitting device, i.e. an optoelectronic device, comprising an organic layer, i.e. a light emitting layer (Abstract). The organic layer comprises the following compound ([0026] – Inv-1):

    PNG
    media_image1.png
    261
    448
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    125
    418
    media_image2.png
    Greyscale
,
where ring A is fused to W3 and the carbon atom between W3 and N and ring B is fused to W6 and the carbon atom between N and W6. W1 to W6 are CR1, where R1 is H. Z is X; and Y is  B(R2)2, where R2 is F. 
It is noted that this compound does not meet proviso (ii) of the claims, i.e. compounds:

    PNG
    media_image3.png
    106
    536
    media_image3.png
    Greyscale
,
where R6 is an alkyl. However, Compound Inv-1 of the reference is just one embodiment and attention is directed to Compounds Inv-18 and Inv-23, i.e.

    PNG
    media_image4.png
    196
    223
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    167
    357
    media_image5.png
    Greyscale
,
which exemplify substitution at R6 on ring A in Formula X of the claims. Furthermore, Paragraph [0056] of the reference discloses substituents such as methyl and ethyl. In light of this disclosure it is clear that the disclosure of the reference encompasses the claimed compound

    PNG
    media_image6.png
    110
    236
    media_image6.png
    Greyscale
,
where R6 is an alkyl such as methyl or ethyl and R7 and R8 are F.
	Alternatively, the reference discloses the following compound ([0017 – Formula 1]):

    PNG
    media_image7.png
    165
    363
    media_image7.png
    Greyscale
,
where rings A and A’ represent azine ring systems corresponding containing at least one (1) nitrogen ([0017]). Accordingly, ring A and A’ of Formula 1 can contain two (2) nitrogen atoms as exemplified in Compounds Inv-7 and Inv-8 (Page 3), i.e.

    PNG
    media_image8.png
    187
    322
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    144
    317
    media_image9.png
    Greyscale
.
In Formula 1, Xa and Xb are substituents two (2) of which join to form a fused ring to A and A’ ([0020]). As exemplified by Compounds Inv-12  and Inv-14 (Page 3), i.e.

    PNG
    media_image10.png
    219
    427
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    204
    425
    media_image11.png
    Greyscale
.
two substituents Xa and Xb can join to form 5-membered heterocyclic rings such as furan and imidazole rings. Furthermore, from the compounds exemplified above, Za and Zb in Formula 1 are alkyl.
	Accordingly, the reference discloses a compound corresponding to recited Formula X, i.e.

    PNG
    media_image2.png
    125
    418
    media_image2.png
    Greyscale
,
where ring A is fused to W3 and the carbon atom between W3 and N and ring B is fused to W6 and the carbon atom between N and W6. W1 to W6 are CR1 or one (1) of W1 or W2 is N and/or one (1) of W4 or W5 is N. The remainder of W1 to W6 are CR1, where R1 is H. Z in Formula X is N; and Y is B(R2)2, where R2 is an alkyl. Rings A and B are 5-membered heterocyclic rings such as furan or imidazole rings. Thus, the compound of the reference meets proviso (i) of the claims, i.e. at least one of Rings A or ring B is a heterocyclic ring. Furthermore, given that Y is B(R2)2, and R2 is alkyl, the compound of the reference is not required to meet the proviso in the claims that when Y is B(R2)2, and each R2 is F, rings A and B are not substituted with aryl groups and R1 does not represent aryl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 15, Hoag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer is disposed between the anode and cathode, i.e. Figure 1 discloses light emitting layer (109) between the anode (103) and the cathode (113) ([0060]).

Regarding claim 16, Hoag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host such as 4,4'-N,N'-dicarbazole-1,1'-biphenyl (CBP), i.e. a host comprising a carbazole chemical group (Abstract and [0014]-[0015])

Regarding claim 18, Hoag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the disclosed compound can be utilized in combination with other light emitting dopants such as Compound L44 ([0155] and Page 12):

    PNG
    media_image14.png
    202
    162
    media_image14.png
    Greyscale
.
This compound has the Formula M(LA)3, where LA is:

    PNG
    media_image15.png
    189
    94
    media_image15.png
    Greyscale

and where Y1-Y8 are C and Ra and Rb are H.

Regarding claim 21, Hoag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer ([0117]-[0118]) can comprise additional compounds such as phosphorescent transition metal complexes, i.e. a phosphorescent emitter ([0118]).

Regarding claim 22, Hoag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer ([0117]-[0118]) can comprises additional compounds such as phosphorescent transition metal complex, i.e. a phosphorescent emitter ([0118]).

Regarding claim 20, Hoag et al discloses a cell phone or television comprising an organic light emitting device ([0025]). The organic light emitting device comprises an anode a cathode and an organic layer, i.e. a light emitting layer disposed between the anode and cathode (Abstract and [0060]). The organic layer comprises the following compound ([0026] – Inv-1):

    PNG
    media_image1.png
    261
    448
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    125
    418
    media_image2.png
    Greyscale
,
where ring A is fused to W3 and the carbon atom between W3 and N and ring B is fused to W6 and the carbon atom between N and W6. W1 to W6 are CR1, where R1 is H. Z is X; and Y is  B(R2)2, where R2 is F. 
It is noted that this compound does not meet proviso (ii) of the claims, i.e. compounds:

    PNG
    media_image3.png
    106
    536
    media_image3.png
    Greyscale
,
where R6 is an alkyl. However, Compound Inv-1 of the reference is just one embodiment and attention is directed to Compounds Inv-18 and Inv-23, i.e.

    PNG
    media_image4.png
    196
    223
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    167
    357
    media_image5.png
    Greyscale
,
which exemplify substitution at R6 on ring A in Formula X of the claims. Furthermore, Paragraph [0056] of the reference discloses substituents such as methyl and ethyl. In light of this disclosure it is clear that the disclosure of the reference encompasses the claimed compound

    PNG
    media_image6.png
    110
    236
    media_image6.png
    Greyscale
,
where R6 is an alkyl such as methyl or ethyl and R7 and R8 are F.
	Alternatively, the reference discloses the following compound ([0017 – Formula 1]):

    PNG
    media_image7.png
    165
    363
    media_image7.png
    Greyscale
,
where rings A and A’ represent azine ring systems corresponding containing at least one (1) nitrogen ([0017]). Accordingly, ring A and A’ of Formula 1 can contain two (2) nitrogen atoms as exemplified in Compounds Inv-7 and Inv-8 (Page 3), i.e.

    PNG
    media_image8.png
    187
    322
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    144
    317
    media_image9.png
    Greyscale
.
In Formula 1, Xa and Xb are substituents two (2) of which join to form a fused ring to A and A’ ([0020]). As exemplified by Compounds Inv-12  and Inv-14 (Page 3), i.e.

    PNG
    media_image10.png
    219
    427
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    204
    425
    media_image11.png
    Greyscale
.
two substituents Xa and Xb can join to form 5-membered heterocyclic rings such as furan and imidazole rings. Furthermore, from the compounds exemplified above, Za and Zb in Formula 1 are alkyl.
	Accordingly, the reference discloses a compound corresponding to recited Formula X, i.e.

    PNG
    media_image2.png
    125
    418
    media_image2.png
    Greyscale
,
where ring A is fused to W3 and the carbon atom between W3 and N and ring B is fused to W6 and the carbon atom between N and W6. W1 to W6 are CR1 or one (1) of W1 or W2 is N and/or one (1) of W4 or W5 is N. The remainder of W1 to W6 are CR1, where R1 is H. Z in Formula X is N; and Y is B(R2)2, where R2 is an alkyl. Rings A and B are 5-membered heterocyclic rings such as furan or imidazole rings. Thus, the compound of the reference meets proviso (i) of the claims, i.e. at least one of Rings A or ring B is a heterocyclic ring. Furthermore, given that Y is B(R2)2, and R2 is alkyl, the compound of the reference is not required to meet the proviso in the claims that when Y is B(R2)2, and each R2 is F, rings A and B are not substituted with aryl groups and R1 does not represent aryl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoag et al (US 2003/0201415) as applied to claims 1-6, 8-10, 13-16, 18, and 20-22 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Hoag et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 17, Hoag et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the emitter layer comprises the host compound as recited in the present claims.
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image16.png
    166
    172
    media_image16.png
    Greyscale
,
identical to that claimed. The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Hoag et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer comprising luminescent doping compounds, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Hoag et al with a reasonable expectation of success.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag et al (US 2003/0201415) as applied to claims 1-6, 8-10, 13-16, 18, and 20-22 above, and in view of Ise et al (2005/0227112).

The discussion with respect to Hoag as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claims 18-19, Hoag et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a phosphorescent emitter, the reference does not disclose the phosphorescent emitter: 

    PNG
    media_image17.png
    191
    180
    media_image17.png
    Greyscale

as recited in the present claims.
Ise et al discloses an electroluminescent device comprising an organic luminescent layer between a pair of electrodes (Abstract and [0010]). The luminescent layer comprises the following compound ([0025], [0010], and [0063] – A1):

    PNG
    media_image18.png
    289
    416
    media_image18.png
    Greyscale
,
corresponding to the recited formula M(LA)x(LB)y(LC)z, where x and y are one (1) , z is zero (0) and M is Pt. This compound comprises the recited ligands LA and LB:

    PNG
    media_image17.png
    191
    180
    media_image17.png
    Greyscale
,
where Y1-Y11 are C, Rb and Rc are H and Ra are alkyls joining to form a tetradentate ligand. The reference discloses that the compound results in an organic electroluminescent element having high emission luminous, high luminous efficiency and excellent durability ([0008]).
Given that both Hoag et al and Ise et al are drawn to organic light emitting devices containing light emitting layers comprising phosphorescent emitters, and, given that Yoshida et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Ise et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Hoag et al with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 8-10, and 13-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 14-15, 17, and 21-25 of copending Application No. 16/744,728 (published as US PGPub 2020/0239456). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 14 of the copending application recites an optoelectronic device, where an organic layer of the device comprises a compound with the formula:

    PNG
    media_image19.png
    106
    349
    media_image19.png
    Greyscale
,
where rings A and B, and the groups W1-W6, Y, and Z are identical to those recited in instant claim 1.
	Furthermore, it is noted that:
	Claim 14 of the copending application recites subject matter encompassed by instant claims 2-6, 8-10 and 13.  
	
Claim 14 of the copending application recites an optoelectronic device identical to that recited in instant claim 14, where an organic layer of the device comprises a compound with the formula:

    PNG
    media_image19.png
    106
    349
    media_image19.png
    Greyscale
,
where rings A and B, and the groups W1-W6, Y, and Z are identical to those recited in instant claim 14.
Furthermore, it is noted that:
Claim 15 of the copending application recited subject matter identical to that recited in instant claim 15.
Claim 21 of the copending application recited subject matter identical to that recited in instant claim 16.
Claim 22 of the copending application recited subject matter identical to that recited in instant claim 17.
Claim 23 of the copending application recited subject matter identical to that recited in instant claim 18.
Claim 24 of the copending application recited subject matter identical to that recited in instant claim 19.
Claim 17 of the copending application recited subject matter encompassed by instant claim 21.
Claim 17 of the copending application recited subject matter encompassed by instant claim 22.

Claim 25 of the copending application recites a consumer product identical to that recited in instant claim 20, where an organic layer of the device comprises a compound with the formula:

    PNG
    media_image19.png
    106
    349
    media_image19.png
    Greyscale
,
where rings A and B, and the groups W1-W6, Y, and Z are identical to those recited in instant claim 20.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-4, 6, 8-10, and 13-15  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 15 of copending Application No. 16/262,408 (published as US PGPub 2019/0237694). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 15 of copending Application No. 16/262,408 recites an OLED comprising compound B, i.e.

    PNG
    media_image20.png
    231
    360
    media_image20.png
    Greyscale
,
where R1-R12 are H or OR, where R is alkyl. This compound corresponds to Formula X recited in instant claim 1, where Z is N, Y is B(R2)2, where R2 is F; rings A and B are 6-membered carbocyclic groups, i.e. benzene, fused to N-W1-W3, and N-W4-W6, respectively; the recited groups W1-W6 are CR1, where R1 is H, F, Cl, Br, or I; and the recited group R2 is F.  Thus, the compound of the copending application meets the provision of the claims that rings A and B are not substituted with an aryl group, the group R1 is not aryl. Furthermore, the compound of the copending application meets provision (ii) of instant claim 1, i.e. at least one of ring A or ring B is substituted with an alkoxy group.
Furthermore, is noted that:
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 2.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 3.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 4.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 6.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 8.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 9.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 10.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 13.

Claim 15 of copending Application No. 16/262,408 recites an OLED comprising a hybrid emissive layer, i.e. an organic layer comprising compound B, i.e.

    PNG
    media_image20.png
    231
    360
    media_image20.png
    Greyscale
,
where R1-R12 are H or OR, where R is alkyl. This compound corresponds to Formula X recited in instant claim 1, where Z is N, Y is B(R2)2, where R2 is F; rings A and B are 6-membered carbocyclic groups, i.e. benzene, fused to N-W1-W3, and N-W4-W6, respectively; the recited groups W1-W6 are CR1, where R1 is H, F, Cl, Br, or I; and the recited group R2 is F.  Thus, the compound of the copending application meets the provision of the claims that rings A and B are not substituted with an aryl group, the group R1 is not aryl. Furthermore, the compound of the copending application meets provision (ii) of instant claim 1, i.e. at least one of ring A or ring B is substituted with an alkoxy group.	
Furthermore, it is noted that:
Claim 15 of the copending application recites that the OLED comprising an anode and a cathode, where the emitter layer is between the anode and cathode. Thus, the reference recites subject matter encompassed by instant claim 15.

Claim 20 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 15 of copending Application No. 16/262,408 (published as US PGPub 2019/0237694) in view of Campos (US 6,278,237).

Claim 15 of copending Application No. 16/262,408 recites an OLED comprising a hybrid emissive layer, i.e. an organic layer comprising compound B, i.e.

    PNG
    media_image20.png
    231
    360
    media_image20.png
    Greyscale
,
where R1-R12 are H or OR, where R is alkyl. This compound corresponds to Formula X recited in instant claim 1, where Z is N, Y is B(R2)2, where R2 is F; rings A and B are 6-membered carbocyclic groups, i.e. benzene, fused to N-W1-W3, and N-W4-W6, respectively; the recited groups W1-W6 are CR1, where R1 is H, F, Cl, Br, or I; and the recited group R2 is F.  Thus, the compound of the copending application meets the provision of the claims that rings A and B are not substituted with an aryl group, the group R1 is not aryl. Furthermore, the compound of the copending application meets provision (ii) of instant claim 1, i.e. at least one of ring A or ring B is substituted with an alkoxy group.	
	Claim 15 of the copending application does not recite a consumer product as recited in instant claim 20.  
Campos discloses that typical applications of OLEDs include flat panel displays (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED recited in claim 15 of the copending application in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 102 rejections as set forth in the previous Office Action are withdrawn. 

Applicants’ arguments and evidence presented in the 37 C.F.R. 1.132 Declaration have been considered and are persuasive given that Declaration provides evidence that the claimed compound and that taught by Conley et al (US 2005/0211958) do not possess the same physical properties. Accordingly, the 35 U.S.C. 103 rejection of the claim 1 over Conley et al (US 2005/0211958) as set forth in the previous Office Action is hereby withdrawn.

Applicants argue that Hoag does not teach or suggest each and every element of claim 1. However, for the reasons set forth above, it is the Examiner’s position that the reference has rendered obvious the compound of Formula X recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767